DETAILED ACTION
The amendment filed on June 14, 2022 has been entered.
 	Claims 5 and 7 are cancelled, and claims 1-4, 6, 8 and 12-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first supporting portions" in lines 18, 20 and 21, and “the second supporting portions" in lines 18-19, 21-22 and 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Yamamoto et al. (6,397,935) and Revel et al. (9,573,852).
	Sun (Figures 1-3) discloses a vapor chamber 1, comprising:
	a first plate 11 (upper housing) having an outer surface, an inner surface, an unlabeled sealing edge extending outwardly at a periphery of the first plate 11, a level difference being formed between the first plate 11 and the sealing edge, and a plurality of first supporting protrusions 141 being formed on the inner surface of the first plate 11;
a capillary layer 12 disposed on the inner surface of the first plate 11 (upper housing);
a second plate 11 (lower housing) having an outer surface and an inner surface, the inner surface of the second plate being spaced apart from the inner surface of the first plate, and the second plate covering the first plate to define a chamber, and a plurality of second supporting protrusions 142 being formed on the inner surface of the second plate 11; 
but does not disclose a brazing structure having a sealing portion and a plurality of connecting portions, the sealing portion being fixed between the second plate 11 and the sealing edge of the first plate 11, and the connecting portions being respectively disposed between the first supporting protrusions 141 of the first plate 11 and the second supporting protrusions 142 of the second plate 11, 
	a plurality of reliefs formed on the inner surface of the second plate 11 (lower housing) by etching and at least one steam channel is enclosed by the reliefs, nor
at least one spilling groove recessed into the first supporting protrusions 141 of the first plate 11.

Yamamoto et al. (Figure 16A) discloses a vapor chamber, comprising:
	a first plate 20 having an outer surface, an inner surface, a sealing edge 91 (Figures 7A-B) extending outwardly at a periphery of the first plate 20, a level difference being formed between the first plate 20 and the sealing edge 91, and a plurality of first supporting protrusions 90 being formed on the inner surface of the first plate 20;
	a second plate 21 having an outer surface and an inner surface, the inner surface of the second plate 21 being spaced apart from the inner surface of the first plate 20, and the second plate 21 covering the first plate 20 to define a chamber; 
a brazing structure 46 having a sealing portion and a plurality of connecting portions, the
sealing portion being fixed between the second plate 21 and the sealing edge 91 of the first plate
20, and the connecting portions being respectively disposed between the first supporting portions
90 of the first plate and the second plate 21 for the purpose of facilitating manufacture, and
a plurality of reliefs 51 formed on the inner surface of the second plate 21 by etching (column 9, lines 43-45) and at least one steam channel is enclosed by the reliefs 51 for the purpose of facilitating heat transfer with the working fluid.
	Revel et al. (Figures 1A-E) discloses a brazed structure comprising:
	a first plate 10 having an inner surface 10a;
	a second plate 20 having an inner surface 20a; and
a brazing structure 42 including at least one spilling groove 101 of the first plate 10 for the purpose of improving the brazed joint strength.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sun a brazing structure having a sealing portion and a plurality of connecting portions, the sealing portion being fixed between the second plate and the sealing edge of the first plate, and the connecting portions being respectively disposed between the first supporting protrusions of the first plate and the first supporting protrusions of the second plate for the purpose of facilitating manufacture, and a plurality of reliefs formed on the inner surface of the second plate by etching and at least one steam channel is enclosed by the reliefs the purpose of facilitating heat transfer with the working fluid as recognized by Yamamoto et al., and employ in Sun the brazing structure including in a spilling groove on the first plate for the purpose of improving the brazed joint strength as recognized by Revel et al..
Regarding claim 6, Figure 3 of Sun discloses a plurality of through holes are defined on the capillary layer 12 corresponding to the first supporting protrusions 141 of the first plate 11, the first supporting protrusions 141 are inserted though the respective through holes, and the capillary layer 12 is thereby attached on the inner surface of the first plate 11.
	Regarding claim 8, Figures 1-3 of Sun disclose the first supporting protrusions 141 of the first plate 11 and the second supporting protrusions 142 of the second plate 1 are cylindrical columns.
	Regarding claim 13, Figures 1A and 1E of Revel et al. disclose a plurality of spilling grooves 101, 201 is recessed into the first plate 10 and the second plate 20.
Regarding claim 15, as permissibly gleaned from Figures 1-2 of Sun, the first and second plates 11 are identical, in which the sealing edges at the periphery and the first and second protrusions 141, 142 mate at a common plane of attachment.  In combination with Yamamoto et al. teaching a brazing structure 46 having a sealing portion and a plurality of connecting portions, the sealing portion and the connecting portions would be identical in thickness.

	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Yamamoto et al. (6,397,935) and Revel et al. (9,573,852) as applied to claim(s) 1, 6, 8, 13 and 15 above, and further in view of Takahashi et al. (2020/0025458).
	The combined teachings of Sun, Yamamoto et al. and Revel et al. lacks the vapor chamber 1 having a thickness ranged from 0.1 to 0.8 mm.
	Takahashi et al. (Figures 1-3) discloses a vapor chamber 1, comprising:
	a first plate 10 having an outer surface, an inner surface 12, a sealing edge 14 extending outwardly at a periphery of the first plate 10, a level difference being formed between the first plate inner surface 12 and the sealing edge 14, and a plurality of first supporting protrusions 13 being formed on the inner surface 12 of the first plate 10;
	a second plate 20 having an outer surface and an inner surface 21, the inner surface 21 of the second plate 20 being spaced apart from the inner surface 12 of the first plate 10, and the second plate 20 covering the first plate 11 to define a chamber 3, and a plurality of second supporting protrusions 22 being formed on the inner surface 21 of the second plate 20; 
wherein the vapor chamber 1 has a thickness T0 of 0.5 mm (paragraph 115, last sentence) for the purpose of optimizing space requirements.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sun, Yamamoto et al. and Revel et al. the vapor chamber having a thickness of 0.5 mm for the purpose of optimizing space requirements as recognized by Takahashi et al..
Regarding claim 3, Takahashi et al. (paragraph 151, first sentence) discloses the first plate 10 and second plate 20 are respectively made of copper.
Regarding claim 4, Figure 3 of Takahashi et al. (paragraph 115, last sentence) discloses the first plate 10 and the second plate 20 have a thickness, T1, T2 of 200 µm (i.e. 0.2 mm).

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Yamamoto et al. (6,397,935) and Revel et al. (9,573,852) as applied to claim(s) 1, 6, 8, 13 and 15 above, and further in view of Machler et al. (10,744,603).
	The combined teachings of Sun, Yamamoto et al. and Revel et al. lacks the spilling groove 101 as taught by Revel et al. having a V shape.
	Machler et al. (Figures 1 and 7-10) discloses a heat exchanger 10 comprising:
	a first plate 14 having an outer surface, an inner surface, a sealing edge 26 extending outwardly at a periphery of the first plate 14, a level difference being formed between the first plate inner surface and the sealing edge 26;
	a second plate 12 having an outer surface 20 and an inner surface 18, the inner surface 18 of the second plate 12 being spaced apart from the inner surface of the first plate 14, and the second plate 12 covering the first plate 14 to define a chamber 16; 
wherein the sealing edge 26 has a plurality of spilling grooves 46A, 46B having a V shape (Figure 8-9, column 13, lines 13-32) for the purpose of improving the brazed joint strength.  Note Machler et al. discloses Figure 9 having a V shape groove is an obvious variant of Figure 10 having a rectangular shape groove, which is similar to spilling groove 101 of Revel et al..
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sun, Yamamoto et al. and Revel et al. the spilling groove having a V shape for the purpose of improving the brazed joint strength as recognized by Machler et al..  Further, It would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the shapes of the spilling grooves are merely substituted achieving predictable results.
	Regarding claim 14, as applied to claim 12 above, the claim limitations are met.

Claim(s) 16 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Yamamoto et al. (6,397,935) and Hatsuda et al. (5,276,586).
	Sun (Figures 1-3) discloses a vapor chamber 1, comprising:
	a first plate 11 (upper housing) having an outer surface, an inner surface, an unlabeled sealing edge extending outwardly at a periphery of the first plate 11, a level difference being formed between the first plate 11 and the sealing edge, and a plurality of first supporting protrusions 141 being formed on the inner surface of the first plate 11;
a capillary layer 12 disposed on the inner surface of the first plate 11 (upper housing);
a second plate 11 (lower housing) having an outer surface and an inner surface, the inner surface of the second plate being spaced apart from the inner surface of the first plate, and the second plate covering the first plate to define a chamber, and a plurality of second supporting protrusions 142 being formed on the inner surface of the second plate 11; 
but does not disclose a brazing structure having a sealing portion and a plurality of connecting portions identical in thickness, the sealing portion being fixed between the second plate 11 and the sealing edge of the first plate 11, and the connecting portions being respectively disposed between the first supporting protrusions 141 of the first plate 11 and the second supporting protrusions 142 of the second plate 11, 
	a plurality of reliefs formed on the inner surface of the second plate 11 (lower housing) by etching and at least one steam channel is enclosed by the reliefs, nor
the first supporting protrusions 141 of the first plate 11 (upper housing) have a contour larger than the second supporting protrusions 142 of the second plate 11 (lower housing), and the connecting portions are not entirely formed on the first supporting portions.
Yamamoto et al. (Figure 16A) discloses a vapor chamber, comprising:
	a first plate 20 having an outer surface, an inner surface, a sealing edge 91 (Figures 7A-B) extending outwardly at a periphery of the first plate 20, a level difference being formed between the first plate 20 and the sealing edge 91, and a plurality of first supporting protrusions 90 being formed on the inner surface of the first plate 20;
	a second plate 21 having an outer surface and an inner surface, the inner surface of the second plate 21 being spaced apart from the inner surface of the first plate 20, and the second plate 21 covering the first plate 20 to define a chamber; 
a brazing structure 46 having a sealing portion and a plurality of connecting portions, the
sealing portion being fixed between the second plate 21 and the sealing edge 91 of the first plate
20, and the connecting portions being respectively disposed between the first supporting portions
90 of the first plate and the second plate 21 for the purpose of facilitating manufacture, and
a plurality of reliefs 51 formed on the inner surface of the second plate 21 by etching (column 9, lines 43-45) and at least one steam channel is enclosed by the reliefs 51 for the purpose of facilitating heat transfer with the working fluid.
	Hatsuda et al. (Figure 15) discloses a thermal joint comprising:
	a first plate 6 having an inner surface;
	a second plate 2 having an inner surface; and
	a thermal bonding structure 7 forming a connecting portion therebetween;
wherein the first plate 6 has a contour larger than the second plate 2, and the connecting portion is not entirely formed on the first plate 6 for the purpose of minimizing excess thermal bonding structure 7 from overflowing beyond the joint.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sun a brazing structure having a sealing portion and a plurality of connecting portions, the sealing portion being fixed between the second plate and the sealing edge of the first plate, and the connecting portions being respectively disposed between the first supporting protrusions of the first plate and the first supporting protrusions of the second plate for the purpose of facilitating manufacture, and a plurality of reliefs formed on the inner surface of the second plate by etching and at least one steam channel is enclosed by the reliefs the purpose of facilitating heat transfer with the working fluid as recognized by Yamamoto et al., and employ in Sun the first protrusion having a contour larger than the second protrusion, and the connecting portion is not entirely formed on the first protrusion for the purpose of minimizing excess thermal bonding structure from overflowing beyond the joint as recognized by Hatsuda et al..
Furthermore, as permissibly gleaned from Figures 1-2 of Sun, the first and second plates 11 are identical, in which the sealing edges at the periphery and the first and second protrusions 141, 142 mate at a common plane of attachment.  In combination with Yamamoto et al. teaching a brazing structure 46 having a sealing portion and a plurality of connecting portions, the sealing portion and the connecting portions would be identical in thickness.


Response to Arguments
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of the claim amendments.
The rejections in view of Patel et al. (4,600,053) and Revel et al. (9,573,852) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763